


EXHIBIT 10.27






















BIG LOTS


SUPPLEMENTAL DEFINED BENEFIT PENSION PLAN


As amended and restated
Effective: January 1, 2014





--------------------------------------------------------------------------------




BIG LOTS


SUPPLEMENTAL DEFINED BENEFIT PENSION PLAN


PREAMBLE


Effective January 1, 1996, Consolidated Stores Corporation adopted the
Consolidated Stores Corporation Supplemental Defined Benefit Pension Plan, for a
select group of highly compensated employees to ensure that the overall
retirement pension benefit said group of highly compensated employees would
receive would be equal to what the benefit would have been had the Consolidated
Stores Corporation Defined Benefit Pension Plan not been amended to freeze said
employees’ accrued retirement pension benefits.


Effective May 16, 2001, the name of the Company changed to Big Lots, Inc. and
effective as of such date the name of this Plan changed to the Big Lots, Inc.
Supplemental Defined Benefit Pension Plan. This Plan was amended and restated in
its entirely effective January 1, 2003 to incorporate certain administrative
changes, including the Plan name change.


The Plan was amended and restated effective January 1, 2008 and was amended
again effective January 1, 2010 to incorporate certain changes required by Code
Section 409A and to reflect other administrative changes. This Plan is now being
amended and restated again effective January 1, 2014 to reflect certain
administrative changes.


This Plan is an unfunded, supplemental executive deferred compensation plan
structured to benefit such employees described above in a manner that provides
said employees full pension benefits and that provides the incentive for said
employees to improve the profitability, competitiveness and growth of Big Lots,
Inc. and its affiliates.



2

--------------------------------------------------------------------------------




ARTICLE I


DEFINITIONS


1.1
“Basic Retirement Plan” means the Big Lots Defined Benefit Pension Plan, as
amended.



1.2
“Basic Retirement Benefit” means the annual benefit to which a Participant is
entitled from the Basic Retirement Plan, in the form of a single life annuity
commencing on his Retirement Date and ending on the first day of the month
during which his death occurs. The Basic Retirement Plan Benefit assumes
immediate commencement of benefits with applicable early payment reductions as
may be applied under the Basic Retirement Plan.



1.3
“Beneficiary” means the person, persons or entity designated, whether by
Participant election or default, to receive the Death Benefit payable under this
Plan.



1.4
“Change in Control” shall mean the occurrence of any one of the following
actions or events:



(a)
The acquisition by any person, or more than one person acting as a group, of
shares of the Company that, together with the shares of the Company held by such
person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of all of the shares of the Company; or



(b)
A majority of the members of the board of directors of the Company is replaced
during any twelve (12) month period by directors whose appointment or election
is not endorsed by a majority of the members of the board of directors of the
Company prior to the date of the appointment or election; or



(c)
The acquisition by any person, or more than one person acting as a group, within
any twelve (12) month period, of ownership of shares possessing thirty (30)
percent or more of the total voting power of all of the shares of the Company;
or



(d)
The acquisition by any person, or more than one person acting as a group, within
any twelve (12) month period, of assets of the Company that have a total gross
fair market value equal to or more than forty (40) percent of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.



The definition of Change in Control contained herein in this subsection (b)
shall be interpreted in a manner that is consistent with the definition of
“change in control event” under Code Section 409A and the Treasury Regulations
promulgated thereunder.
1.5
“Code” means the Internal Revenue Code of 1986, as amended from time to time.



1.6
“Committee” means the Committee is authorized to establish Plan policy and
review Plan discretionary decisions pursuant to the terms of this Plan, as
described in Section 6.1 of this Plan.




3

--------------------------------------------------------------------------------




1.7
“Company” means Big Lots, Inc. (and prior to May 16, 2001, Consolidated Stores
Corporation, a Delaware corporation).



1.8
“Compensation” means remuneration in the form described in Section 1.10(a) of
the Basic Retirement Plan.



1.9
“Credited Service” means service as defined in Section 1.31(b) of the Basic
Retirement Plan.



1.10
“Death Benefit” means the benefit provided to the Beneficiary of a deceased
Participant pursuant to Section 4.3 of this Plan.



1.11
“Effective Date” means January 1, 2008, the effective date of this second
amended and restated Plan.



1.12
“Employer” means the Company and/or an applicable participating Related Company.



1.13
“Entitlement Date” means, with respect to any Participant, the date of such
Participant’s Separation from Service that also constitutes “Normal Retirement,”
“Early Retirement” or “Late Retirement,” each as defined in the Basic Retirement
Plan.



1.14
“Final Average Compensation” means the average monthly Compensation of a
Participant as defined in Section 1.10(b) of the Basic Retirement Plan.



1.15
“Participant” means any individual who is eligible to participate in this Plan
pursuant to Article II of this Plan.



1.16
“Plan” means the Big Lots Supplemental Defined Benefit Pension Plan, the terms
of which are set forth herein and as they may be amended from time to time (and
prior to May 16, 2001, the Consolidated Stores Supplemental Defined Benefit
Pension Plan).



1.17
“Plan Administrator” means the Company, notwithstanding the fact that certain
administrative functions under or with respect to this Plan have been delegated
to the Committee pursuant to the provisions of Article VII of this Plan.



1.18
“Related Company” means:



(a)
For any calendar year prior to January 1, 2005, any Related Company as
determined or designated as such by the Company under any prior version of this
Plan, but only with respect to an employee who became a Participant in this Plan
prior to January 1, 2005 under such determination or designation; and



(b)
For any calendar year commencing on or after January 1, 2005, and for purposes
of determining whether any employee is eligible to become a Participant after
January 1, 2005, a Related Company shall mean all persons whom, along with the


4

--------------------------------------------------------------------------------




Company, would be considered a “service recipient” within the meaning of
Treasury Regulation §1.409A-1(g).


1.19
“Retirement Date” means that date a Participant is otherwise eligible to retire
under the terms of the Basic Retirement Plan



1.20
“Separation from Service” shall mean a “separation from service” of a
Participant from all Employers, as that phrase is defined under Code Section
409A and Treasury Regulation §1.409A-1(h). For purposes of determining whether a
“Separation from Service” has occurred with respect to an Affiliate, Code
Sections 1563(a)(1), (2) and (3) (for purposes of determining a controlled group
of corporations under Code Section 414(b)) and Treasury Regulation §1.414(c)-2
(for purposes of determining trades or businesses, whether or not incorporated,
that are under common control for purposes of Code Section 414(c)) shall be
applied by retaining the phrase “at least 80 percent” in each place it appears
in such sections.



1.21
“Specified Employee” means a “specified employee” as defined under Code Section
409A and Treasury Regulation §1.409A-1(i) and as determined under the Company’s
policy for determining specified employees.



1.22
“Supplemental Retirement Benefit” means the benefit described in Section 3.2 of
this Plan calculated in the “normal form” as described in Section 7.1 of the
Basic Retirement Plan.




5

--------------------------------------------------------------------------------




ARTICLE II


PARTICIPATION


2.1
An employee of an Employer who is a participant in the Basic Retirement Plan
shall be eligible to participate in this Plan provided the following conditions
have been met:



(a)
The employee was an active participant in the Basic Retirement Plan on December
31, 1996; and



(b)
The employee was a “highly compensated employee” on December 31, 1996, as that
term was defined in Code Section 414(q) as in effect on December 31, 1996.



2.2
An existing employee of an Employer who was not a highly compensated employee on
December 31, 1995, who subsequently becomes a highly compensated employee
(determined by reference to Code Section 414(q) as in effect for the plan year
of the Basic Retirement Plan in which such determination is made) shall become a
Participant in this Plan on the first day of the following plan year.



2.3
Notwithstanding any other provision of this Plan to the contrary, any other
employee of an Employer who is hired after March 31, 1994 or who is rehired
after his prior service has been forfeited under Section 3.4(c) of the Basic
Retirement Plan, and who, as a result, is not eligible to become a participant
in the Basic Retirement Plan, shall not be eligible to participate in this Plan.




6

--------------------------------------------------------------------------------




ARTICLE III


ELIGIBILITY FOR AND AMOUNT OF BENEFITS


3.1
Entitlement Date: Each Participant shall be entitled to receive a Supplemental
Retirement Benefit at his or her Entitlement Date.



3.2
Calculation of Supplemental Retirement Benefit. The Supplemental Retirement
Benefit of each Participant as of the Participant’s Normal Retirement Date shall
be calculated as follows:



(a)
One percent (1%) of a Participant’s Final Average Compensation, multiplied by
the Participant’s Credited Service (not to exceed 25 years); minus



(b)
The greater of either:



(1)
The accrued retirement pension of the Participant as determined under the Basic
Retirement Plan in effect as of December 31, 1995, assuming the Participant
terminated employment with the Company on March 31, 1996 or such later date that
the Participant was determined to be a highly compensated employee under the
terms of the Basic Retirement Plan; and



(2)
The accrued retirement pension of the Participant as determined under Section
5.1 of the Basic Retirement Plan as in effect on December 31, 1995, without
regard to Section 5.1(c) of the Basic Retirement Plan.



To the extent that a Participant commences benefits under the Plan as of a date
other than the Participant’s Normal Retirement Date, the benefit will be
adjusted to reflect early or late commencement in conformity with Sections
1.24(g), 5.2, 5.3, 5.4 and 5.5 of the Basic Retirement Plan.


3.3
Continued Participation. An employee who becomes a Participant in this Plan
shall remain a Participant until his Separation from Service with the Employer.
To the extent a Participant is not entitled to a vested accrued retirement
pension under the terms of the Basic Retirement Plan upon Separation from
Service with the Employer other than by reason of death, disability, or
retirement (as those terms are described and used in the Basic Retirement Plan),
neither the Participant nor any Beneficiary nor any other person shall have a
right to any benefit from this Plan with respect to such Participant.


7

--------------------------------------------------------------------------------




ARTICLE IV


FORM AND COMMENCEMENT OF BENEFITS


4.1
Time and Form of Payment



Supplemental Retirement Benefits shall be paid to Participants in a single-lump
sum within ninety (90) days following such Participant’s Entitlement Date;
provided, however, that the payment of Supplemental Retirement Benefits to any
Specified Employee shall not be paid prior to the first business day after the
date that is six (6) months following the date of the Specified Employee’s
Separation from Service (or, if earlier, the Specified Employee’s death). The
payment made on the first business day after the date that is six (6) months
following the date of Separation from Service shall include the cumulative
amount of any amounts that could not be paid or provided during such six-month
period.


For purposes of clarity, the payment of Supplemental Retirement Benefits to a
Participant who is not a Specified Employee shall be made as of the date
described below:


(a)
For a Participant whose Separation from Service occurs after the Participant has
satisfied the age and service conditions for Early Retirement under the Basic
Retirement Plan, the Supplemental Retirement Benefit shall be paid within ninety
(90) days following the Participant’s Separation from Service.

 
(b)
For a Participant whose Separation from Service occurs on or before the
Participant’s Normal Retirement Date and before the Participant has satisfied
the service conditions for Early Retirement under the Basic Retirement Plan, the
Supplemental Retirement Benefit shall be paid within ninety (90) days following
the Participant’s Normal Retirement Date (as defined under the Basic Retirement
Plan).



(c)
For a Participant whose Separation from Service occurs after satisfying the
service condition for Early Retirement under the Basic Retirement Plan but
before satisfying the age condition for Early Retirement, the Supplemental
Retirement Benefit shall be paid within ninety (90) days following the date the
Participant satisfies such age condition.



(d)
For a Participant whose Separation from Service occurs after the Participant’s
Normal Retirement Date, the Supplemental Retirement Benefit shall be paid within
ninety (90) days following the Participant’s Separation from Service.



Notwithstanding the foregoing, if the Participant is a Specified Employee, the
benefit payment timing described above shall delayed to the extent that the
payment date described above would fall within the first six (6) months
following the date of the Participant’s Separation from Service. In that event,
the benefit shall be paid within thirty (30) days following the six (6) month
anniversary of the Participant’s Separation from Service.



8

--------------------------------------------------------------------------------




4.2
Change in Control. Notwithstanding the foregoing, all Supplemental Retirement
Benefits shall become immediately payable and shall be paid in a lump-sum within
ninety (90) days following a Change in Control.



4.3
Death Benefit: The Beneficiary(ies) of a deceased eligible Participant shall be
entitled to a Death Benefit, payable in a lump sum within ninety (90) days after
the date of the Participant’s death, calculated as follows:



(a)
A lump sum amount equal to the actuarial equivalent (as that term is defined in
Section 1.1 of the Basic Retirement Plan as of the date of the Participant’s
death) of the Participant’s accrued Supplemental Retirement Benefit, reduced for
early payment as described in Section 5.2 of the Basic Retirement Plan, and
computed on the assumption that the Participant had Separated from Service on
his date of death, survived to the earliest retirement age under this Plan and
died on the day after that earliest retirement age; minus



(b)
The death benefit determined and payable pursuant to Section 6.1(b) of the Basic
Retirement Plan.



4.4
Beneficiary Designation

 
Each Participant may from time to time designate any person or persons (who may
be designated contingently or successively and who may be an entity other than a
natural person) as their Beneficiary or Beneficiaries to whom Plan benefits are
paid if the Participant dies before receipt of all such benefits. Such
Beneficiary designation(s) shall not be subject to the surviving spouse
limitations/requirements applicable to tax-qualified retirement plans. Each
Beneficiary designation shall be filed in the written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime. Each written Beneficiary designation filed shall cancel
all Beneficiary designations previously filed with the Committee. A Participant
may revoke a Beneficiary designation only by filing with the Committee, during
the Participant’s lifetime, either a superseding Beneficiary designation, or
such other writing in a form and manner prescribed by the Committee. The
revocation of a Beneficiary designation shall not require the consent of the
designated Beneficiary(ies).


If any Participant is not survived by a Beneficiary as designated above, any
death benefit payable hereunder shall be paid to the executor or administrator
of the Participant’s estate.


A surviving Beneficiary of a Participant may designate a Beneficiary to whom
Plan benefits are to be paid if (a) the Beneficiary’s death occurs before
receipt of all benefits otherwise payable, and (b) without survival of a
secondary Beneficiary appointed by the Participant. If such a surviving
Beneficiary dies before receiving the entire death benefit and has not
designated a Beneficiary (or such Beneficiary has died), the remainder of such
benefits shall be paid to the executor or administrator of such Beneficiary’s
estate.



9

--------------------------------------------------------------------------------




ARTICLE V


AMENDMENT AND TERMINATION




5.1
Amendment and Termination: The Company intends this Plan to be permanent but
reserves the right to amend or terminate this Plan when, in its sole discretion,
such amendment or termination is advisable. Any such amendment or termination
shall be made pursuant to a resolution of the board of directors of the Company
and shall be effective as of the date of resolution.



5.2
Liquidation. The Company reserves the right to terminate and liquidate this Plan
when, in its sole discretion, such termination and liquidation is advisable. Any
such termination and liquidation shall be made pursuant to the resolution of the
board of directors of the Company and shall be effective as of the date of
resolution, unless an earlier date is specified. No termination shall directly
or indirectly deprive any Participant or Beneficiary of the payment of all or
any portion of any Supplemental Retirement Benefit or Death Benefit that had
commenced prior to the effective date of the resolution amending this Plan.
Notwithstanding the foregoing. the Company may terminate and liquidate this Plan
by distributing all vested Supplemental Retirement Benefits to Participants only
under the circumstances, and in accordance with the requirements, described in
Treasury Regulation §1.409A-3(ix).




10

--------------------------------------------------------------------------------




ARTICLE VI


COMMITTEE




6.1
The Committee shall be the same committee that administers the Basic Retirement
Plan and shall administer this Plan in accordance with the intention of the
board of directors of the Company as expressed herein.



6.2
No Committee member at any time hereunder who is a Participant shall have any
vote in any decision of the Committee made primarily with respect to such
Committee member’s benefits hereunder. All actions of the Committee may be taken
with or without a meeting and shall be in writing and signed by a majority of
the members of the Committee.




11

--------------------------------------------------------------------------------




ARTICLE VII


ADMINISTRATION




7.1
The Committee shall have the primary administrative responsibility with respect
to this Plan. All policy and discretionary decisions as well as administrative
decisions shall be the responsibility of the Committee and they shall be made in
conjunction with and not inconsistent with the policy and administrative
decisions made by the Committee as they relate to the Basic Retirement Plan. The
Committee shall interpret the provisions of this Plan where necessary and follow
procedures for the administration of this Plan that are consistent with the
provisions of the Basic Retirement Plan.



7.2
Expenses incurred by the Committee and the Plan Administrator in the
administration of this Plan, including the fees and compensation of suitors,
actuaries, accountants, legal counsel and other counsel retained by the
Committee to carry out the intent and purpose of this Plan, shall be paid by the
Employer.



7.3
The Committee shall keep such records as are reasonably needed to effectuate the
purposes of this Plan. Any forms needed to carry out the provisions of this Plan
shall be established and maintained by the Plan Administrator.



7.4
All determinations made by the Committee, including, but not limited to, the
purpose and intent of this Plan, the benefits payable under this Plan, and
eligibility to participate, shall be made in the sole and absolute discretion of
the Committee. Such decisions shall be binding on all Participants,
Beneficiaries, successors, assigns, executors, administrators, heirs,
next-of-kin, and distributees of all the foregoing.



7.5
Except as provided by law, no benefit, payment or distribution under this Plan
shall be subject either to the claim of any creditor of a Participant or
Beneficiary, or to attachment, garnishment, levy, execution or other legal or
equitable process, by any creditor of such Participant. No such Participant
shall have any right to alienate, commute, anticipate or assign all or any
portion of any benefit, payment or distribution under this Plan.



7.6
Claims Procedure.



(a)
Filing Claims. In general, neither Participants nor their Beneficiaries need to
present a formal claim for benefits under this Plan in order to qualify for
rights or benefits under this Plan. If, however, any Participant or Beneficiary
(“claimant”) is not granted the rights or benefits to which the person believes
him or herself to be entitled, a formal claim for benefits must be filed in
accordance with this Section 7.6. A claim by any person must be presented to the
Committee within the maximum time permitted by law or under regulations
promulgated by the Secretary of Labor or his or her delegate pertaining to
claims procedures. The claims official will, within a reasonable time, and not
later than the maximum

    

12

--------------------------------------------------------------------------------




period of time specified by law or under regulation, consider the claim and will
issue his or her determination thereon in writing. If the claim is granted, the
appropriate distribution or payment will be made. Before deciding the claim, the
claims official will review the provisions of this Plan and other relevant Plan
documents, including similar claims, to ensure and verify that the claim is made
in accordance with those documents and that the decision is applied consistently
with regard to similarly situated claimants.


(b)
Notification to Claimant. If a claim request is wholly or partially denied, the
Committee will furnish to the claimant a notice of the decision within 90 days,
(or if the claim is a claim on account of disability, no later than 45 days
after the receipt of such claim) in writing and in a manner calculated to be
understood by the claimant, which notice will contain the following information:



(i)
Specific reason or reasons for the denial;



(ii)
Specific references to pertinent Plan provisions upon which the denial is based;



(iii)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;



(iv)
An explanation of this Plan’s claims review procedure describing the steps to be
taken by a claimant who wishes to submit his claims for review and the time
limits applicable to such procedures;



(v)
A statement of the claimant’s right to bring a civil action under Section 502(a)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
following an adverse determination upon review; and



(vi)
In the case of an adverse determination of a claim on account of disability, the
information to the claimant shall include, to the extent necessary, the
information set forth in Employee Benefits Security Administration Regulation
§2560.503-1(g)(1)(v).



If special circumstances require the extension of the 45-day or 90-day period
described above, the claimant will be notified before the end of the initial
period of the circumstances requiring the extension and the date by which the
claims official expects to reach a decision. Any extension for deciding a claim
will not be for more than an additional 90-day period, or, if the claim is a
claim on account of disability, for not more than two additional 30-day periods.



13

--------------------------------------------------------------------------------




(c)
Review Procedure. The claimant or his authorized representative may, with
respect to any denied claim:



(i)
Request a review upon a written application filed within 60 days (180 days in
the case of a denial of a claim on account of disability) after receipt by the
claimant of written notice of the denial of his claim;



(ii)
Review and receive copies of all documents relating to the claimant’s claim for
benefits, free of charge; and



(iii)
Submit documents, records, issues and comments in writing.



Any request or submission will be in writing and will be directed to the
Committee (or its designee). The Committee (or its designee) will have the sole
responsibility for the review of any denied claim and will take all steps
appropriate in the light of its findings.


(d)
Decision on Review. The Committee (or its designee) will render a decision upon
review not later than 60 days (45 days in the case of a claim on account of
disability) after receipt of the request for review. If special circumstances
(such as the need to hold a hearing on any matter pertaining to the denied
claim) warrant additional time, the decision will be rendered as soon as
possible, but not later than 60 days after receipt of the request for review.
Written notice of any such extension will be furnished to the claimant prior to
the commencement of the extension. This notice will indicate the special
circumstances requiring the extension and the date by which the Committee
expects to render a decision and will be provided to the claimant prior to the
expiration of the initial 45-day or 60-day period. The Committee will consider
all information submitted by the claimant, regardless of whether the information
was part of the original claim. The decision on review will be in writing and
will include:



(i)
Specific reason or reasons for the decision;



(ii)
Specific references to pertinent Plan provisions upon which the decision is
based;



(iii)
The claimant’s ability to review and receive copies of all documents relating to
the claimant’s claim for benefits, free of charge;



(iv)
An explanation of any voluntary review procedures describing the steps to be
taken by a claimant who wishes to submit his claims for review and the time
limits applicable to such procedures; and



(v)
A statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.



    

14

--------------------------------------------------------------------------------




In the case of a claim on account of disability, the review of the denied claim
shall be conducted by a named fiduciary who is neither the individual who made
the benefit determination nor a subordinate of such person and no deference
shall be given to the initial benefit determination. For issues involving
medical judgment, the named fiduciary must consult with an independent health
care professional who may not be the health care professional who decided the
initial claim. To the extent permitted by law, the decision of the claims
official (if no review is properly requested) or the decision of the review
official on review, as the case may be, will be final and binding on all
parties. No legal action for benefits under this Plan will be brought unless and
until the claimant has exhausted his or her remedies under this Section 7.6.



15

--------------------------------------------------------------------------------




ARTICLE VIII


PARTICIPATING RELATED COMPANIES




8.1
Any Employer that is a Related Company and that is authorized by the board of
directors of the Company to participate in this Plan may elect to participate by
action of its own board of directors (or other managing body) and by entering
into an agreement, a copy of which shall be attached hereto and made a part of
this Plan.



8.2
The Company may, at any time and in its sole discretion, determine to exclude
any Employer from this Plan. Any Employer may similarly elect to withdraw its
participation by giving sixty (60) days prior written notice of its intent to
withdraw.



8.3
A sale or liquidation of an Employer by the Company such that the Company no
longer owns eighty (80) percent of such Employer, or the Employer is liquidated,
the Company shall assume payment of such Employer’s remaining obligations and
liabilities under this Plan.






16

--------------------------------------------------------------------------------




ARTICLE IX


MISCELLANEOUS PROVISIONS




9.1
Nothing contained herein shall require the Company or any other Employer to
continue any Participant in its employ, or require any Participant to continue
in the employ of the Company or any other Employer, nor does this Plan create
any rights of any Participant or Beneficiary or any obligations on the part of
the Company or any other Employer other than those set forth herein. The
benefits payable under this Plan shall be independent of, and in addition to,
any other employment agreements that may exist from time to time concerning any
other compensation of benefits payable by any Employer.



9.2
The sole interest of each Participant and each Beneficiary under this Plan shall
be to receive the deferred compensation benefits provided herein as and when the
same shall become due and payable in accordance with the terms hereof; and,
neither any Participant nor any Beneficiary shall have any right, title or
interest (legal or equitable) in or to any of the specific property or assets of
the Company or any other Employer. All benefits hereunder shall be paid solely
from the general assets of the Employers and no Employer shall maintain any
separate fund or other separated assets to provide any benefits hereunder. In no
manner shall any property of any Participant or Beneficiary be used as
collateral security for the performance of the obligations imposed by this Plan
on the Employers. The rights of a Participant or Beneficiary hereunder shall be
solely those of an unfunded and unsecured creditor in respect to the promise of
the Employers to make contributions to this Plan or to pay benefits to the
Participant or Beneficiary in the future.



9.3
Notwithstanding any provisions of this Plan to the contrary, an Employer may in
its sole and absolute discretion determine and offset any amount to be paid to a
Participant under this Plan against any amount up to $5,000 that such
Participant may owe to such Employer to the extent permitted by Treasury
Regulation §1.409A-3(j)(4)(xiii).



9.4
The Employer shall have the power and right to deduct, withhold or collect any
amount required by law or regulation to be withheld with respect to any taxable
event arising under the Plan. This amount may be: (i) withheld from other
amounts due to the Participant; (ii) withheld from any payment being made to a
Participant under this Plan; or (iii) collected directly from the Participant.
Determinations by the Committee as to withholding shall be binding on the
Participant and any applicable Beneficiary.




17

--------------------------------------------------------------------------------




ARTICLE X


GENERAL PROVISIONS




10.1
This Plan shall constitute a plan that is unfunded and that is maintained
primarily for the purpose of providing deferred compensation in the form of a
retirement benefit for a select group of highly compensated employees, as
determined by the board of directors of the Company in its sole and absolute
discretion.



10.2
The laws of the State of Ohio shall be the controlling state law in all matters
relating to this Plan and shall apply to the extent that this Plan is not
preempted by any law of the United States of America.



10.3
If any provision of this Plan is held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provisions hereof and this Plan
shall be construed and enforced as if such provision had not been included.



10.4
This Plan is intended to comply with the requirements imposed by Code Section
409A and the Treasury Regulations promulgated thereunder (and any subsequent
notices or guidance issued by the Internal Revenue Service), and this Plan will
be interpreted, administered and operated accordingly. Nothing herein shall be
construed as an entitlement to or guarantee of any particular tax treatment to a
Participant.



10.5
The Company may accelerate the time or schedule of a distribution to a
Participant to pay an amount the Participant includes in income as a result of
this Plan failing to meet the requirements of Code Section 409A and the Treasury
Regulations promulgated thereunder. Such payment may not exceed the amount
required to be included in income as a result of the failure to comply with Code
Section 409A and the Treasury Regulations promulgated thereunder.





IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan to be
executed by its duly authorized officer on the _____________ day of
_________________, 2014, but to be effective as set forth above.


    
 
 
 
BIG LOTS, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 




18